          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT

                FOR THE WESTERN DISTRICT OF OKLAHOMA




AARON FIRTH,                                 )
    Plaintiff,                               )
                                             )
v.                                           )      Case No. CIV-20-526-P
                                             )
ANDREW M. SAUL,                              )
Commissioner of the                          )
Social Security Administration,              )
      Defendant.                             )



                                        ORDER

       Plaintiff seeks judicial review pursuant to 42 U.S.C. § 405(g) of the final decision

of Defendant Commissioner denying his application for supplemental security income

(“SSI”) benefits under the Social Security Act, 42 U.S.C. § 423. Defendant answered the

Complaint and filed the administrative record (hereinafter AR___), and the parties briefed

the issues. For the following reasons, Defendant’s decision is affirmed.

I.     Administrative History and Agency Decision

       Plaintiff filed an application for SSI benefits alleging a disability onset date of

January 1, 2012, and later amended that date to February 16, 2018. AR 175-83, 187. The

Social Security Administration (“SSA”) denied the application initially and on

reconsideration. AR 72-82, 83, 85, 87-100. An Administrative Law Judge (“ALJ”) then
          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 2 of 11




held a hearing on February 14, 2019, at which Plaintiff and a vocational expert (“VE”)

testified. AR 33-71. The ALJ issued a decision denying benefits on May 21, 2019. AR 9-

27.

       Following the agency’s well-established sequential evaluation procedure, the ALJ

found Plaintiff had not engaged in substantial gainful activity since February 16, 2018, the

amended disability onset date. AR 14. At the second step, the ALJ found Plaintiff had

severe impairments of “ANA+ collagen vascular disease,” obesity, major depressive

disorder, generalized anxiety disorder, and obsessive-compulsive disorder. Id. At the third

step, the ALJ found these impairments were not per se disabling as Plaintiff did not have

an impairment or combination of impairments meeting or medically equaling the

requirements of a listed impairment. AR 15.

       At step four, the ALJ found Plaintiff had the residual functional capacity (“RFC”)

to perform less than a full range of light work. AR 17. The ALJ further found the following:

       . . . . [Plaintiff is] limited to work that is of SVP level 2 or less as defined in
       the [Dictionary of Occupational Titles]. The claimant cannot do tasks
       requiring more than occasional public contact or more than occasional
       interaction with co-workers. The claimant cannot perform work requiring a
       specific production rate. The claimant cannot perform jobs requiring more
       than simple workplace judgment.
          1
AR 17-18. Relevant to this appeal, the ALJ did not find Plaintiff would have to miss any

specified number of days from work each month. AR 17-18.



1
  Later in the decision, the ALJ defines SVP 2 level work as requiring “only the following:
(1) understanding, remembering, and carrying out simple instructions; (2) making
judgments that are commensurate with the functions of unskilled work—i.e., simple work-
related decisions; (3) responding appropriately to supervision, coworkers and usual work

                                               2
         Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 3 of 11




       At step five, relying on the VE’s testimony, the ALJ determined Plaintiff’s RFC

allowed him to perform jobs existing in significant numbers in the national economy,

including collater operator, mail clerk, marker, and flagger. AR 26. As a result, the ALJ

concluded Plaintiff had not been under a disability, as defined by the Social Security Act,

from February 16, 2018 through the date of the decision. AR 27.

       The Appeals Council denied Plaintiff’s request for review, and therefore the ALJ’s

decision is the final decision of the Commissioner. Wall v. Astrue, 561 F.3d 1048, 1051

(10th Cir. 2009); 20 C.F.R. § 404.981.

II.    Issue Raised

       On appeal, Plaintiff contends the ALJ erred in his evaluation of the opinion of the

PA-C Kelsey Devine. Doc. No. 18 at 3-9.

III.   General Legal Standards Guiding Judicial Review

       The Court must determine whether the Commissioner’s decision is supported by

substantial evidence in the record and whether the correct legal standards were applied.

Biestek v. Berryhill, __ U.S. __, 139 S.Ct. 1148, 1153 (2019); Wilson v. Astrue, 602 F.3d

1136, 1140 (10th Cir. 2010). Substantial evidence “means—and means only—such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek, 139 S.Ct. at 1154 (quotations omitted). The “determination of whether the ALJ’s

ruling is supported by substantial evidence must be based upon the record taken as a whole.

Consequently, [the Court must] remain mindful that evidence is not substantial if it is



situations; and (4) dealing with changes in a routine work setting.” AR 22-23 (quotations
omitted).

                                            3
          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 4 of 11




overwhelmed by other evidence in the record.” Wall, 561 F.3d at 1052 (citations,

quotations, and brackets omitted).

       The Social Security Act authorizes payment of benefits to an individual with

disabilities. 42 U.S.C. § 401, et seq. A disability is an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §§

404.1509, 416.909 (duration requirement). Both the “impairment” and the “inability” must

be expected to last not less than twelve months. Barnhart v. Walton, 535 U.S. 212 (2002).

       The agency follows a five-step sequential evaluation procedure in resolving the

claims of disability applicants. See 20 C.F.R. §§ 404.1520(a)(4), (b)-(g), 416.920(a)(4),

(b)-(g). “If the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the burden

shifts to the Commissioner to show the claimant has the [RFC] to perform other work in

the national economy in view of her age, education, and work experience.” Fischer-Ross

v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005). “The claimant is entitled to disability

benefits only if he is not able to perform other work.” Bowen v. Yuckert, 482 U.S. 137, 142

(1987).

IV.    Analysis

       Plaintiff contends the ALJ erred by improperly rejecting the opinion of PA Devine.

On October 31, 2018, PA Devine completed a Functional Capacity Questionnaire. AR 736.

PA Devine indicated Plaintiff had been diagnosed with generalized anxiety, panic disorder,


                                               4
         Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 5 of 11




obsessive compulsive disorder, major depressive disorder, and nightmare disorder. Id. She

also indicated Plaintiff’s prognosis was “Good w/proper medication/counseling.” Id.

Finally, PA Devine identified impaired sleep, depression, and anxiety as Plaintiff’s “signs

and symptoms” and indicated his impairments would cause him to miss work more than

four days per month. Id.

      In his decision, the ALJ discussed PA Devine’s completed Questionnaire, stating:

      . . . Kelsey Devine, PA-C, issued a one-page checklist form stating that the
      claimant [] presents with impaired sleep, depression and anxiety. She/he also
      concludes that the claimant would miss work more than 4 days a month if he
      were to try to work. This statement is not per se a medical opinion.
      “[C]heckbox-style findings must be supported by explanation or other
      clinical opinions from the medical source before the ALJ is required to give
      them any weight.[”] Notably there is provided little to no objective
      discussion, explanation, supporting medical treatment records or history for
      the extreme limitations opined in this statement. . . . . The “Tenth Circuit
      previously upheld an ALJ’s decision wherein the ALJ discounted a mental
      health case worker’s assessment because it appeared to be based on the
      claimant’s subjective complaints and the case worker’s “opinion was
      unsupported by any explanation or any medical or clinical findings” and “not
      consistent with the medical record as a whole.” For these reasons, I find
      Counselor Devine’s opinions unpersuasive.

AR 24 (citations omitted).

       As an initial matter, the ALJ’s statement that PA Devine’s Questionnaire did not

constitute a medical opinion is inaccurate. Notably, Defendant does not directly dispute

this conclusion. Doc. No. 22 at 12. Pursuant to 20 C.F. R. § 416.913(a)(2), a medical

opinion is defined as a statement from a medical source about what a claimant can still do

despite his impairments and whether he has one or more impairment-related limitations or

restrictions. PA Devine’s completed Questionnaire clearly meets this definition.




                                            5
          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 6 of 11




       An ALJ considers a medical opinion using five factors -- supportability,

consistency, relationship of source to claimant, specialization, and other factors tending to

support or contradict a medical opinion or prior administrative medical finding. 20 C.F.R.

§ 416.920c(a), (c)(1-5). The regulations also provide that the most important factors in

evaluating persuasiveness are supportability and consistency. 20 C.F.R. § 416.920c(b)(2).

The regulations dictate that the Social Security Administration

       will explain how we considered the supportability and consistency factors
       for a medical source’s medical opinions or prior administrative medical
       findings in your determination or decision. We may, but are not required to,
       explain how we considered the factors in paragraphs (c)(3) through (c)(5) of
       this section, as appropriate, when we articulate how we consider medical
       opinions and prior administrative medical findings in your case record.

Id. Thus, while a checklist is considered a medical opinion under the Social Security

regulations, the absence of medical treatment notes or other documentation is relevant to

its supportability, one of the most important factors in considering its persuasiveness.

       Here, however, contrary to the ALJ’s assertion, the record does include treatment

notes from PA Devine. AR 777-811, 813-20. Indeed, the ALJ discussed those treatment

notes earlier in his decision but does not appear to realize they were from PA Devine. AR

19, 21-22, 24. Thus, the record does not provide substantial support for the ALJ’s reasoning

that PA Devine’s opinion was unpersuasive because “there is provided little to no objective

discussion, explanation, supporting medical treatment records or history” to support the

same. AR 24. Nevertheless, the ALJ did review and discuss those treatment notes as well

as the remainder of the record and also concluded PA Devine’s opinion was not supported

by the record as a whole. AR 24.



                                             6
          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 7 of 11




       In his decision, the ALJ summarized PA Devine’s treatment notes as follows:

       . . . . [When] the claimant began psychiatric treatment[, he] reported
     significant anxiety, fear of going out in public, and being depressed. He also
     admitted to pulling out his eyebrows and eyelashes during times of pain/stress
     and night terror almost every night. On exam, the claimant had shaky speech
     and a flat affect. However, he denied suicidal and homicidal ideation and had
     appropriate judgment, insight, attention, and concentration. He was assessed
     with generalized anxiety disorder, panic disorder, OCD, major depressive
     disorder (recurrent and moderate), and sleep terrors. He was given an initial
     GAF of 61-63 and started on medications, including Prozac, Vistaril, Prazosin,
     and Buspirone. A GAF of 61-70 indicates some mild symptoms or some
     difficulty in social, occupational, or school functioning, but generally
     functioning pretty well. American Psychiatric Association, Diagnostic and
     Statistical Manual of Mental Disorders, 34 (4th ed. Text Revision 2000). One
     month later the claimant reported a significant improvement. He reported his
     anxiety as a lot better and [he] was getting out and socializing more. He also
     reported his depression was still present, but not as bad. Moreover, he was
     sleeping well at night and not having any night terrors. He was still pulling his
     eyebrows some, but was now noticing it and could stop himself. His
     medications were adjusted slightly and he was given a GAF of 64-66.

     The claimant continued to do well until December 2018. At that time, he
     reported experiencing auditory and visual hallucinations. His parents reported
     the claimant was telling stories about having a relationship with a girl and
     going out with her, but that the conversations and dates were made up. In
     addition, the claimant was reporting other things that were not true, like that
     he received a phone call telling him his mother had passed away in a car
     accident. However, the claimant’s mood and anxiety were “fine.” He was
     socializing with friends and reported that his panic attacks had improved. On
     exam, the claimant had a euthymic affect and normal speech. He had not
     evidence of internal stimuli and fair to good judgment and insight. Moreover,
     he had appropriate attention and concentration. He was started on Abilify for
     hallucinations. There are no further treatment notes after December 2018.

AR 21-22 (citations omitted). This is a reasonably accurate summary of PA Devine’s

records, though the Court would note Plaintiff started exhibiting some struggles in the two

visits prior to the latest visit in December. AR 798, 800, 802, 805, 807. Additionally, during

his last visit, he explained his stories about the girl and the telephone call regarding his



                                              7
          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 8 of 11




mom were vivid hallucinations he could describe and that he previously believed occurred.

AR 813-14.

       The ALJ discussed additional records related to Plaintiff’s mental health. He

explained that Plaintiff saw a counselor for individual therapy from January 2018 through

April 2018, but accurately noted that no objective findings were indicated in those records.

AR 21, 722-35.

       The ALJ also discussed Plaintiff’s consultative psychological evaluation by Dr.

David Cooley on March 15, 2019. AR 22, 851-60. In his assessment, Dr. Cooley noted

Plaintiff’s description of “experiencing symptoms of ‘chronic depression due to severe

chronic pain . . . and just recently (two months ago) I found out that I have been

hallucinating.’” AR 856. Plaintiff also indicated this symptom has diminished since he

started medication and described his depression as “typical.” Id. Plaintiff reported that he

had been pulling his eyelashes and eyebrows when stressed and anxious, though Dr. Cooley

noted they were currently intact. Id. Dr. Cooley administered that Montreal Cognitive

Assessment and Plaintiff scored 21/30, which indicated a possible mild cognitive

impairment. AR 857-58.

       Dr. Cooley concluded Plaintiff suffers from major depressive disorder/course

unspecified/current episode moderate. AR 858. He also stated that Plaintiff’s condition was

expected to “change or improve somewhat over the next 12 months with ongoing

treatment.” Id. Dr. Cooley indicated, “Possible exaggeration of psychotic symptoms

occurred as evidenced by what appeared to be a report heavily reliant on stereotypes which

is, based on this psychologist’s training and experience, very unusual. Symptom validity


                                             8
          Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 9 of 11




test would likely confirm this hypothesis.” AR 859. Finally, he concluded Plaintiff’s ability

to understand, remember, and carry out simple and complex instructions in a work-related

environment was fair. Id. In his decision, the ALJ set forth a reasonable summary of Dr.

Cooley’s examination notes and conclusions. AR 22.

       The ALJ then discussed his evaluation of the state agency consultative reviewing

physicians’ opinions, as well as that of Dr. Cooley.

       The state agency psychologists [] opined that the claimant is capable of semi-
       skilled simple and detailed tasks, can interact superficially with coworkers
       and supervisors, can interact[] occasionally with the general public, and can
       adapt to a work environment. These expert opinions are balanced, objective,
       and consistent with the evidence of record as a whole and are persuasive.
       Although these experts did not have an opportunity to examine or treat the
       claimant, the reports clearly reflect a thorough review of the record and are
       supportable. . . . However, I find that since the opinions were given, there is
       some indication of a worsening of the claimant’s mental symptoms.
       Therefore, I find the claimant is more limited in his capacity for mental work
       activities than opined by the state agency psychologists.

       In addition, consultative examiner David Cooley, PhD opined that the
       claimant has no limitations in his ability to understand, remember and carry
       out instructions or in his ability to interact with others. However, Dr.
       Cooley’s objective findings show the claimant has some limitations not fully
       incorporated into his opinions. Moreover, later in his report, Dr. Cooley
       opined that the claimant has only a fair ability to understand, remember, and
       carry out simple and complex instructions in a work-related environment.
       Because of these inconsistencies, I find Dr. Cooley’s opinions only partially
       persuasive and reflect same in the RFC provided.

AR 23-24 (citations omitted).

       The ALJ also discussed Plaintiff’s reported daily activities from not only himself

but his mother, as well as the remainder of the physical and mental health treatment records

and opinions. AR 19-20, 22, 25. Upon reviewing all of the evidence, the ALJ determined

the RFC. AR 26. Plaintiff’s challenge is based on the ALJ’s failure to include a limitations


                                             9
         Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 10 of 11




related to Plaintiff’s ability to work without missing in excess of four days per month, as

indicated by PA Devine.

       Although the ALJ improperly stated that PA Devine’s Questionnaire did not

constitute a medical opinion and apparently did not realize a portion of the record the ALJ

reviewed was PA Devine’s treatment notes, such errors are harmless where it is clear from

the ALJ’s decision that he properly reviewed and weighed the evidence of record in

reaching his conclusions. In essence, Plaintiff disagrees with the conclusions drawn by the

ALJ, but his disagreement is centered on arguments that would impermissibly require this

Court to reweigh the evidence. That, however, is not the relevant standard of review on

appeal. See, cf., Alarid v. Colvin, 590 F. App’x 789, 795 (10th Cir. 2014) (“In citing what

he contends is contrary evidence, Mr. Alarid is asking us to reweigh the evidence, which

we cannot do.”); Lately v. Colvin, 560 F. App’x 751, 754 (10th Cir. 2014) (finding ALJ

properly rejected treating physician opinion due to its inconsistency and rejecting

claimant’s attempt to have the court reweigh the evidence); Taylor v. Astrue, 266 F. App’x

771, 777 (10th Cir. 2008) (recognizing that case was not “clear-cut” and that the claimant

“certainly adduced evidence consistent with Dr. Harris’s functional limitations” but the

ALJ complied with the regulations in weighing the treating physician opinion, his decision

to reject that opinion was supported by sufficient evidence and “it is not the province of

th[e] court to reweigh the evidence”). That a district court might have reached a different

result is not a basis for reversal absent a showing that substantial evidence does not support

the ALJ’s decision. Ellison v. Sullivan, 929 F.2d 534, 536 10th Cir. 1990).




                                             10
        Case 5:20-cv-00526-P Document 23 Filed 04/19/21 Page 11 of 11




V.    Conclusion

      Based on the foregoing analysis, the decision of the Commissioner is affirmed.

Judgment will issue accordingly.

      ENTERED this      19th day of April , 2021.




                                        11
